Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 1 of 19 PageID #: 862



  1                           UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  2   -------------------------------------X
                                           :
  3   MICHAEL GRECCO PRODUCTIONS, INC.,    :
                                           : 18-CV-03260 (PKC)(JO)
  4                    Plaintiff,          :
                                           :
  5                v.                      :
                                           : January 13, 2020
  6   ALAMY, INC.,                         :
                                           : Brooklyn, New York
  7                    Defendant.          :
                                           :
  8   -------------------------------------X

  9
                TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
 10                   BEFORE THE HONORABLE JAMES ORENSTEIN
                         UNITED STATES MAGISTRATE JUDGE
 11

 12   APPEARANCES:

 13
      For the Plaintiff:              STEVEN COWLEY, ESQ.
 14                                   Duane Morris LLP
                                      100 High Street, Suite 2400
 15                                   Boston, Massachusetts 02110

 16
      For the Defendant:              LINDSAY EDELSTEIN, ESQ.
 17                                   NANCY WOLFF, ESQ.
                                      Cowan DeBaets Abrahams & Sheppard
 18                                   LLP
                                      41 Madison Avenue, 38th Floor
 19                                   New York, New York 10010

 20
      Court Transcriber:              SHARI RIEMER, CET-805
 21                                   TypeWrite Word Processing Service
                                      211 N. Milton Road
 22                                   Saratoga Springs, New York 12866

 23

 24

 25
      Proceedings recorded by electronic sound recording,
      transcript produced by transcription service
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 2 of 19 PageID #: 863



                                                                                  2

   1   (Proceedings began at 11:31 a.m.)

   2                THE CLERK:    Civil cause for a status conference,

   3   Michael Grecco Productions, Inc. v. Alamy, Inc., Docket No.

   4   18-CV-03260.

   5                Would you all please state your appearances for the

   6   record starting with the plaintiff?

   7                MR. COWLEY:    Good morning, Your Honor.      Steven

   8   Cowley from Duane Morris for the plaintiff Michael Grecco

   9   Productions.

  10                THE COURT:    Good morning.

  11                MS. EDELSTEIN:    Good morning, Your Honor.      It's

  12   Lindsay Edelstein from Cowan DeBaets Abrahams & Sheppard on

  13   behalf of defendants Alamy, Inc. and Alamy, Limited.

  14                THE COURT:    Good morning.

  15                MS. WOLFF:    Nancy Wolff from the same firm.

  16                THE COURT:    Good morning.

  17                MS. WOLFF:    Good morning.

  18                THE COURT:    All right.   Folks, I have your exchange

  19   of letters.    Okay.   You had two issues.      I got the impression

  20   that you resolved one of them about the production of certain

  21   documents?

  22                MR. COWLEY:    There was a production Friday night

  23   that I can't review, so I will just leave it to counsel to

  24   make a representation as to what's included.          I can't say one

  25   way or the other.
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 3 of 19 PageID #: 864



                                                                                  3

   1              THE COURT:    Okay.

   2              MS. EDELSTEIN:     Yes.    And we produced what was asked

   3   for in the second request which --

   4              THE COURT:    Okay.

   5              MS. EDELSTEIN:     Yeah.

   6              THE COURT:    So it's really -- assuming that's true

   7   and if it's not, you'll let me know.

   8              MR. COWLEY:     Of course.

   9              THE COURT:    Okay.    We're not in a position to

  10   discuss that further.      And so it's down to the request for

  11   what's on the privilege log.

  12              MR. COWLEY:     Your Honor, I need to make you aware

  13   that on Friday night, I also learned that the privilege log

  14   issue is very different as of this morning.

  15              THE COURT:    Okay.

  16              MR. COWLEY:     A new privilege log was produced this

  17   time with 82 documents listed on it regarding the documents

  18   withheld, many of them the same documents that were -- many of

  19   them relate to the same documents that we referred to in the

  20   first 13, some of them to the new documents.          May I hand that

  21   up?

  22              THE COURT:    Yeah, okay.     Do I have the earlier logs?

  23              MR. COWLEY:     It's Exhibit 5 to my letter motion.

  24              THE COURT:    Okay, thanks.

  25              MR. COWLEY:     I do not have good access to a color
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 4 of 19 PageID #: 865



                                                                                  4

   1   printer, so what I attempted to highlight in yellow actually

   2   comes out gray.

   3              THE COURT:    Okay.

   4              MR. COWLEY:     And it's black and white print.        But

   5   that was my add.     That wasn't --

   6              THE COURT:    Got it.

   7              MR. COWLEY:     I'll explain when we get to it why.

   8              THE COURT:    Okay.    Well, is there a disagreement

   9   that there's a new and materially different privilege log?

  10              MS. EDELSTEIN:     No, there's no dispute.       We --

  11              THE COURT:    Why is that?

  12              MS. EDELSTEIN:     Because in the supplemental

  13   production, we produced a lot more communications pertaining

  14   not only to the 2018 agreement which was the subject of the

  15   prior motion to compel but prior versions of the license

  16   agreement changes not -- made because of GDPR compliance and a

  17   lot of other issues.     We're counsel To Alamy Limited, so there

  18   are many license agreement issues that come up over a period

  19   of three years.

  20              THE COURT:    Okay.    All right.    Well, so I've been

  21   looking at the document you've handed up.         The highlighted

  22   ones are the ones that were initially on the log, correct,

  23   whereas these are the new ones?

  24              MR. COWLEY:     No, 1 through 13 were initially on the

  25   log.   The highlighted ones or the ones I attempted to
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 5 of 19 PageID #: 866



                                                                                  5

   1   highlight where everyone that I found where the new claim of

   2   privilege --

   3              THE COURT:    Okay.

   4              MR. COWLEY:     -- work product.     And just to point

   5   out, Your Honor, a rough estimate --

   6              THE COURT:    Oh, I get it.

   7              MR. COWLEY:     -- 70 percent of this related to the

   8   same documents at issue in the first log,         the 2018 documents,

   9   just by the date.     I don't know the content anymore than

  10   what's said here.

  11              THE COURT:    Well --

  12              MR. COWLEY:     So the reason I tried to highlight --

  13              THE COURT:    Yeah.

  14              MR. COWLEY:     -- that is I don't think there's any

  15   possible dispute that the defendant cannot claim that some of

  16   the documents relating to the 2018 new license agreement --

  17              THE COURT:    The September one?

  18              MR. COWLEY:     Yes.

  19              THE COURT:    Okay.

  20              MR. COWLEY:     -- were prepared to deal with this

  21   litigation.    As they say in their opposition letter, it was a

  22   simple correction.     It had nothing to do with this litigation.

  23   It was a mistake not to produce it.        But they're claiming work

  24   product with regard to a number of the communications about

  25   that very change, that very new license.         You can't both claim
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 6 of 19 PageID #: 867



                                                                                  6

   1   that they were preparing for this litigation and it had

   2   nothing to do with this litigation.        And they are claiming

   3   both.

   4              THE COURT:    Well, wait, wait, wait.       Does the -- I'm

   5   just seeing it now for the first time, obviously, but does it

   6   say that it's related to this litigation or in anticipation of

   7   litigation?

   8              MR. COWLEY:     Well, fair point.     I haven't gotten any

   9   more than this.     We tried -- we started to discuss --

  10              THE COURT:    Right.

  11              MR. COWLEY:     -- out in the hall the new agreement,

  12   but we only had about five minutes.

  13              THE COURT:    Okay.    Well, is the assertion of

  14   privilege, the work product privilege, based on relation to

  15   this litigation?

  16              MS. EDELSTEIN:     Yes.   And I can give some background

  17   that would be helpful on that entire issue which is that

  18   plaintiff in Docket No. 15 referenced this agreement that they

  19   claim that we're trying to hide.        They referenced it in papers

  20   in this litigation.     That brought to our attention the fact

  21   that the language wasn't reflecting the commercial reality.

  22   It's because of this letter that we started working with our

  23   client to improve the agreement.        There was no fraud, there

  24   was no conspiracy.     And you --

  25              THE COURT:    Wait, wait, wait.      But --
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 7 of 19 PageID #: 868



                                                                                  7

   1                MS. EDELSTEIN:    Okay.   Sorry.

   2                THE COURT:    -- but the fraud is not changing the

   3   agreement.    The fraud, as I understand it, is producing the

   4   wrong one, correct?

   5                MS. EDELSTEIN:    That is what plaintiff alleges.         And

   6   --

   7                THE COURT:    Right.   But you're saying it's not fraud

   8   because -- you're addressing a different allegation than the

   9   one that's being made which doesn't help your cause.

  10                MS. EDELSTEIN:    Yes.

  11                THE COURT:    And, look, in essence, the fraud

  12   allegation, if I understand it, is you knew you had changed

  13   this and yet you gave the wrong one.        Fair enough?     I don't

  14   want to put words in your mouth.

  15                MR. COWLEY:    Yes, Your Honor.

  16                THE COURT:    So, and that's sort of the point.       If

  17   you're asserting work product for something that you changed

  18   for the changes that you made, you know, the process of

  19   changing it where the basis for the assertion of privilege is

  20   we were doing it because of this litigation.          It's hard to

  21   square that with the idea that when you produced the wrong

  22   one, you didn't realize that you were producing something that

  23   had been changed as a result of the litigation.

  24                MS. EDELSTEIN:    Yes, Your Honor.     I can understand

  25   that point of view.       But the issue is it was inadvertently
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 8 of 19 PageID #: 869



                                                                                  8

   1   produced and the reason is because the 2018 version of license

   2   agreement is the one that was live on the website at the time.

   3   There's no dates on it, and the associate produced that --

   4              THE COURT:    The associate didn't produce it.         The

   5   associate may have given it to counsel of record who knew

   6   about it because they were involved in the change, right?            So,

   7   the people who actually gave over the changed document knew

   8   that it had been changed.

   9              MS. EDELSTEIN:     They might have known that it had

  10   been changed by virtue of having had the correspondence, but I

  11   think in the context of producing the actual documents in

  12   response to the document request asking for the license

  13   agreements pertaining to those images, there was a mistake.

  14              THE COURT:    But, look, at some point you folks in

  15   producing it knowing that you've changed the document you're

  16   producing because of this litigation had to have known that

  17   one thing to look out for is, wait, is this the one that's at

  18   issue here or the one that we've produced because of the

  19   litigation here.     Nobody thought to do that?

  20              MS. WOLFF:    I think the change was very minimal and

  21   there was no dates and it was just a confusion in versions.

  22              THE COURT:    Question though.

  23              MS. WOLFF:    It just was -- it just slipped through

  24   the cracks.    No one was aware.     I'm sorry.

  25              THE COURT:    This is off topic, but, you know, every
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 9 of 19 PageID #: 870



                                                                                  9

   1   time the national debt ceiling comes up as a political issue,

   2   it occurs to me that we could have one -- literally a one-word

   3   change to the U.S. Code and wipe out the issue forever, you

   4   know, just putting the word "not" into a statute.

   5               So it may have been a very small change, but

   6   obviously you did it for a reason in response to this

   7   litigation.    It had import even if it was a small change and

   8   it was one that you guys worked on.        So you know that there

   9   are two versions out there.       Whether or not you're aware that

  10   there's, you know, dates on them or not, you know that there

  11   are two versions out there.       How are you not checking to make

  12   sure you've got the right one when you produce it?

  13               MS. WOLFF:   It was an error that the associate made,

  14   and it wasn't caught and that's all I can say.

  15               THE COURT:   Wait.

  16               MS. WOLFF:   It's --

  17               THE COURT:   It may be that it wasn't caught, but you

  18   can't just say, oh, blame the associate.         You know, this is

  19   your job.

  20               MS. WOLFF:   I understand and because there was no

  21   date on either one, I just didn't know it was the wrong one.

  22   That's all.

  23               THE COURT:   What are you worried about producing?

  24   In other words, leaving aside the standard and I get that's a

  25   real issue, but is there anything there that you'd actually
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 10 of 19 PageID #: 871



                                                                               10

   1   worry about them seeing?

   2               MS. WOLFF:     It's our attorney -- you know, I don't

   3   want to waive the privilege and I don't want to waive our work

   4   product.

   5               THE COURT:     Yeah, I get that and that was built into

   6   the question.

   7               MS. WOLFF:     He had an opportunity --

   8               THE COURT:     So, wait, wait, wait, wait.      Ms. Wolff -

   9   --

  10               MS. WOLFF:     I'm sorry.

  11               THE COURT:    -- you heard me build it into the

  12   question.

  13               MS. WOLFF:    Yes.

  14               THE COURT:    So I'd be so grateful if when you answer

  15   a question, you actually answer the question I asked and not

  16   the question that I made clear I wasn't asking.           Want to try

  17   again?

  18               Okay, don't.    Look --

  19               MS. WOLFF:    I --

  20               THE COURT:    -- at a minimum --

  21               MS. WOLFF:    -- I don't have the documents in front

  22   of me at the moment.

  23               THE COURT:    Why not?    This is what we're fighting

  24   about.

  25               MS. WOLFF:    I didn't --
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 11 of 19 PageID #: 872



                                                                              11

   1               THE COURT:    Okay.   All right.

   2               MS. WOLFF:    I didn't bring them.

   3               THE COURT:    I assume you've reviewed them.

   4               MS. EDELSTEIN:     Yes, Your Honor.

   5               MS. WOLFF:    Yes, Your Honor.

   6               THE COURT:    I assume that you know what you're

   7   fighting over, you know -- at a minimum, you know whether

   8   there's something other than a principle at stake here, right?

   9               MS. WOLFF:    Yes.

  10               THE COURT:    Having reviewed them, you'd know

  11   something to actually worry about being misused or it's just

  12   really the principle.      Are you saying it's purely the

  13   principle and there's nothing to worry about?

  14               MS. WOLFF:    I don't think there's anything to worry

  15   about, but I --

  16               THE COURT:    You don't want to waive the principle.

  17               MS. WOLFF:    -- I think could we review them in

  18   camera with you?     I don't -- I feel very uncomfortable waiving

  19   any privilege.

  20               THE COURT:    Okay.   Well, look, that was going to be

  21   the next question.      I think based on what I have now, I don't

  22   think frankly you've met the standard for probable cause that

  23   would satisfy the Roe standard for producing them.           But --

  24               MR. COWLEY:    May I say something --

  25               THE COURT:    Yeah.
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 12 of 19 PageID #: 873



                                                                              12

   1               MR. COWLEY:    -- on that very limited -- it was

   2   beyond just producing it accidentally.         There was an initial

   3   disclosure where they were -- their obligation is to identify

   4   the documents that support their claim.         Their claim was

   5   solely this, you sued the wrong offender.

   6               THE COURT:    Yeah, I get it.     But, look --

   7               MR. COWLEY:    So to say that we're producing that

   8   because it is the document that supports our case and not --

   9               THE COURT:    Right, but how do we know it's not a

  10   mistake?    What seems to me entirely plausible if, poor

  11   practice, I know.     In your letter, you say they suggested at

  12   the conference they didn't know about it.          I didn't find that

  13   and you didn't put in any transcript.         I don't recall that.

  14               MR. COWLEY:    I didn't buy the transcript.

  15               THE COURT:    Okay.   Well, then next time --

  16               MR. COWLEY:    But I took the notes.

  17               THE COURT:    Then next time buy a transcript because

  18   I don't recall it and honestly, my law clerk listened to the

  19   entire conference and didn't hear it.         So, but maybe that

  20   would make a difference in probable cause.          I'm not sure, but

  21   I don't think you've made a case for probable cause.

  22               I do think though that there's a lower standard that

  23   has been met here for in camera review, and I don't hear you

  24   -- I don't want to put words in your mouth, but I don't hear

  25   you objecting to that at this point.
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 13 of 19 PageID #: 874



                                                                              13

   1               MS. WOLFF:    No, I don't object.

   2               THE COURT:    Okay.    So let's -- go ahead.

   3               MR. COWLEY:    May I just ask for one additional piece

   4   of information to help that review can help my -- if I'm ever

   5   going to respond to that position.         I've asked that all the

   6   new names, and I'll explain what I mean by that, on this new

   7   privilege log be identified, who are they, there do they come

   8   from?    Only one name that wasn't an officer of the company was

   9   identified.    There's a number of other names on here that

  10   defense counsel can't even identify yet.

  11               THE COURT:    What do you mean?     Give me an example so

  12   --

  13               MR. COWLEY:    Well, the way this works is I think

  14   each entry -- unfortunately it prints without lines, but if

  15   you read across --

  16               THE COURT:    Yes.

  17               MR. COWLEY:    -- the bottom line and up is the "To"

  18   in the "CC".     So in the "To" and "CC" ones -- columns, I'm

  19   sorry, not columns, rows --

  20               THE COURT:    Yes.

  21               MR. COWLEY:    -- that have multiple names, a number

  22   of the names we recognize.        They are the officers of the

  23   company.    They were identified before --

  24               THE COURT:    Oh, okay.    So it's just there's some

  25   names.   There are names there.       You just don't know who they
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 14 of 19 PageID #: 875



                                                                              14

   1   are?

   2               MR. COWLEY:    And one was identified this morning as

   3   an HR consultant so outside the company.          And other names

   4   haven't been identified at all, counsel has to look into it.

   5               THE COURT:    Okay.   Well, you'll --

   6               MR. COWLEY:    And my request is, first of all, I

   7   don't think they should be claiming privilege without already

   8   having done that, but they did.        They should identify who

   9   these people are so that you know when you're doing this in

  10   camera review how many of these documents were circulated

  11   outside the company already but just not us.

  12               THE COURT:    Well, is there any possibility that

  13   anyone in the "To" or "CC" line is outside the company?

  14               MR. COWLEY:    Well, the HR consultant certainly is.

  15   And I didn't recall which one her name is.          I can look it up

  16   on my e-mail.

  17               THE COURT:    Is that right?

  18               MS. EDELSTEIN:     Your Honor, she has an "at

  19   alamy.com" e-mail address, I believe.         And I believe --

  20               THE COURT:    Well, but that -- I have a gmail.com

  21   address, but I don't work for Google.         If somebody is not

  22   employed by the company, there's a very different privilege

  23   argument, no?

  24               MS. EDELSTEIN:     Yes, Your Honor.     I --

  25               THE COURT:    Okay.   So that a reasonable request I
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 15 of 19 PageID #: 876



                                                                              15

   1   think.

   2               MS. EDELSTEIN:     Okay.   Yeah.   No, and I already gave

   3   plaintiff's counsel the identity of three of them, I believe,

   4   and I said that after consulting with my client which we

   5   should be able to get you by the end of the day, I can

   6   identify all the individuals.

   7               THE COURT:    Okay.   So, look, there are going to be

   8   some that you withdraw the privilege assertion because you

   9   can't make it, right?

  10               MS. EDELSTEIN:     Correct.

  11               THE COURT:    Okay.   The rest you'll give to me for in

  12   camera review.     The ones that you withdraw, you'll give to

  13   him, and you'll identify everybody, okay?

  14               MR. COWLEY:    Thank you, Your Honor.

  15               MS. EDELSTEIN:     Thank you, Your Honor.

  16               THE COURT:    Okay.   When do you think you can have

  17   that to me?

  18               MS. EDELSTEIN:     The identity of the individual --

  19               THE COURT:    The documents after you've -- because,

  20   look, you're going to give me a subset of these documents

  21   because some -- the other subset you're going to give over

  22   after you identify people who are outside the company.

  23               MS. EDELSTEIN:     Okay.

  24               THE COURT:    For those that remain, you're going to

  25   give them to me.     I'm asking when you think you'll have them
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 16 of 19 PageID #: 877



                                                                              16

   1   to me?

   2               MS. EDELSTEIN:     Would this Friday work for you?

   3               THE COURT:    Yes.

   4               MS. EDELSTEIN:     Okay.

   5               THE COURT:    Any objection?

   6               MR. COWLEY:    None, Your Honor.

   7               THE COURT:    So I'll get those by Friday and I think

   8   all I can do is say I'll schedule further proceedings as

   9   needed after I've reviewed them.        But, you know, what I'll be

  10   looking for -- and let me leave it at this.          I'm going to be

  11   looking for anything that suggests not only an intention to

  12   change the document but essentially to hide the change or not

  13   inform the plaintiff.      Fair enough?     Anything else you suggest

  14   would be the fraud?

  15               MR. COWLEY:    Right.    The fraud is the affirmative

  16   representation to us that they were the licenses at issue when

  17   they knew they weren't.

  18               THE COURT:    Right.    So anything in support of the

  19   misrepresentation, but if it's -- but if everything I see

  20   there is, look, here's how we're changing this in response to

  21   the lawsuit, I don't think that gets us any further in terms

  22   of the fraud.     It would have to be something that says when

  23   they said here's the right one that was an intentional

  24   misrepresentation.

  25               MR. COWLEY:    I understand.     I just don't believe it
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 17 of 19 PageID #: 878



                                                                              17

   1   arises to the level of smoking gun.         But I do think I've got

   2   your point and agree with Your Honor --

   3                THE COURT:    But I'm asking what else would I be

   4   looking for?     On the one hand, there's here's how we should

   5   change the document.       I don't think that gets you what you're

   6   trying to prove.     On the other extreme is let's make sure the

   7   plaintiff never sees this change.

   8                MR. COWLEY:    I agree.

   9                THE COURT:    What's in the middle that I should be

  10   looking for?

  11                MR. COWLEY:    This is how we need to change the

  12   document in order for us to argue to the Court Alamy, Inc.

  13   can't be sued.     They got to go to England and sue Alamy, Ltd.

  14   Anything along those lines because they were setting up the

  15   very defense that they then went to Judge Chen, argued and

  16   said look at the website, it supports us.

  17                THE COURT:    Would you be saying that if it said we

  18   need to support the defense it wouldn't be supporting the

  19   plaintiff's position or -- because I assumed that these

  20   changes are prospective.       In other words, the plaintiff in

  21   this case misinterpreted what's going on.          We want to make

  22   sure we don't get that kind of lawsuit again.           But if it's --

  23                MS. WOLFF:    It actually --

  24                THE COURT:    -- in anticipation of supporting the

  25   defense --
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 18 of 19 PageID #: 879



                                                                                18

   1               MS. WOLFF:    It actually just was commercially

   2   inaccurate.    And so it needed to be changed and Mr. Schilizzi

   3   testified to that at his deposition already when he was

   4   questioned.    And to be fair, Mr. Cowley already had the early

   5   agreement so there is -- and that's how they were aware of it.

   6               THE COURT:    Again, Ms. Wolff, really not responsive

   7   to the question, but I understand what you're --

   8               MS. WOLFF:    All I'm saying is there's no surprise.

   9               THE COURT:    -- I understand what you're looking for.

  10   I understand what you're looking for.         I'd be grateful going

  11   forward, as I think I've said before, if when I ask a

  12   question, I get an answer to that question, not the one you'd

  13   prefer to have me focus on.

  14               All right.    I'll get the documents by Friday.        And

  15   then I'll either rule on the motion or bring you back in to

  16   discuss it further.

  17               MR. COWLEY:    Thank you, Your Honor.

  18               THE COURT:    Thank you all.

  19               MS. EDELSTEIN:     Thank you, Your Honor.

  20               MS. WOLFF:    Thank you.

  21   (Proceedings ended at 11:49 a.m.)

  22                                 * * * * * *

  23

  24

  25
Case 1:18-cv-03260-PKC-JO Document 74 Filed 01/16/20 Page 19 of 19 PageID #: 880



                                                                              19

   1         I certify that the foregoing is a court transcript from

   2   an electronic sound recording of the proceedings in the above-

   3   entitled matter.

   4

   5

   6                                   Shari Riemer, CET-805

   7   Dated:   January 15, 2020

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
